Appeal from a judgment of the Supreme Court, Niagara County (Vincent E. Doyle, J.), entered July 30, 2004. The judgment ordered third-party defendant to indemnify third-party plaintiff pursuant to an order entered March 26, 2004.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Sparks v Essex Homes of WNY, Inc. ([appeal No. 2] 20 AD3d 905 [2005]). Present—Pigott, Jr., P.J., Green, Gorski, Smith and Hayes, JJ.